Citation Nr: 0722912	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  97-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Basic eligibility to receive pension benefits.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 31, 1974, to 
September 3, 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

When the case was last before the Board in July 2005, the 
Board denied the veteran's appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2006, the Court issued an order 
that granted a joint motion of the parties and remanded the 
matter to the Board for action in compliance with the motion.

A private attorney represented the veteran before the Court, 
but the veteran's fee agreement with the private attorney 
does not include representation before the Board.  He had 
been represented by Veterans of Foreign Wars of the United 
States in his appeal to the Board, but he revoked that 
representation in February 2007.  Accordingly, he is 
unrepresented at this time.


FINDINGS OF FACT

1.  The veteran's back was found to be normal on an 
examination for entrance onto active duty.

2.  Back disability was present in service; the evidence does 
not clearly and unmistakably establish that the disability 
existed prior to service and underwent no permanent increase 
as a result of service.  

3.  The veteran served on active duty during a period of war 
and was discharged or released from such service because of 
his service-connected back disability.


CONCLUSIONS OF LAW

1.  Back disability was incurred during active service.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

2.  The appellant meets the basic eligibility requirements 
for pension benefits.  38 U.S.C.A. §§ 101, 1501(4), 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for his back 
disability and basic eligibility to receive pension 
benefits.  Therefore, no further development of the record is 
required with respect to the matters decided herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim for service connection, 
those matters are not currently before the Board and the RO 
will have the opportunity to provide the required notice 
before deciding those matters.

Factual Background

The veteran served on active duty from July 31, 1974, to 
September 3, 1974.  The enlistment examination report is 
negative for any complaints with respect to the veteran's 
back.  The spine was noted to be normal.  A service medical 
record dated August 19, 1974, states that the veteran was 
seen for chronic mid-back pain, unresponsive to physical 
therapy and muscle relaxants.  Clinical evaluation revealed 
increased kyphosis, no thoracic deformities, shoulders level, 
and no rib deformities.  X-ray studies revealed mild wedging 
at T7-8 with few nodes.  The impression was Scheuermann' s 
disease and it was noted that it existed prior to entry into 
active service.  A September 1974 medical board report notes 
that the veteran had Scheuermann's disease and that it 
existed prior to entry into active duty.  The veteran was 
discharged for the reason of being enlisted in error.

A February 1988 letter from J. Schwartz, M.D., states that 
because the veteran was gainfully employed as a roofer prior 
to service, that he was able to perform certain movements as 
a roofer, and that there was no back disability noted on the 
veteran's entrance exam, "it appears that the vigorous 
stresses created by basic training may have induced the 
aforementioned [low back] disability."

A March 1995 letter from A. Oh., M.D., states that the 
veteran's back pain was apparently precipitated by his 
military service.  

A March 1995 lay statement from a childhood friend of the 
veteran's states that the veteran was involved in sports in 
high school and that he was very athletic.  The letter 
further states that the veteran said that he was discharged 
from the military due to medical reasons and that he 
developed severe back pain during training.  

An April 1995 statement from a friend of the veteran states 
that the veteran was very athletic and competed on the track 
team in high school.  The letter states further that in 
November of 1974 the veteran said that during training in 
service his back was killing him.  Therefore, when the 
doctors in service told him to sign a paper for discharge, he 
did so because he was in great pain and just wanted to go 
home.  

The report of a June 1995 VA exam notes that while the 
veteran was marching in formation during basic training in 
August 1974 he was pushed forward and he fell onto the 
concrete surface on his left side.  Since then he has had 
continuous back pain which involves the entire thoracic and 
lumbosacral spine.  The diagnosis was inflammatory 
degenerative joint disease of both hips.  

A July 2004 VA exam report notes a diagnosis of chronic 
kyphoscoliotic deformity (Shoreman's disease) of the thoracic 
spine.  The examiner noted that there was no record in 
service of an injury.  It was noted that the veteran was 
diagnosed with Shoreman's disease in service ("the extensor 
tendon of Scheuermann's disease"), which is idiopathic and 
has no known etiology.  The examiner opined, "It is quite 
obvious based on the record provided to me, it is not likely 
that his Scheuermann's disease is relevant to his service in 
the navy."  The examiner noted that because the veteran was 
a roofer prior to entry into active duty, he most likely had 
significant stress on his spine.  The examiner stated that a 
fall of the type the veteran described as having happened in 
basic training is not relevant to the kyphotic deformities of 
Scheuermann's disease.  Therefore, the examiner unequivocally 
surmised that any permanent changes in the veteran's back 
disability are not relevant to military service itself and 
that the disability is etiologically related to a time prior 
to the veteran's enlistment because it is an idiopathic 
condition.  

Analysis

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

The veteran has claimed entitlement to service connection for 
a back disability.  He maintains that he injured his back in 
service when he was pushed and fell on his left side.  In the 
alternative, the veteran maintains that if his back 
disability was present at the time he entered active duty, it 
was aggravated thereby.

The Board notes that although a back disability was not noted 
on the service entrance exam, it was found approximately two 
weeks later.  At that time the veteran was diagnosed with 
Scheuermann's disease.  Service medical records note that the 
disability existed prior to entry into active duty and that 
the veteran was therefore discharged for erroneous 
enlistment.  The July 2004 VA examiner noted that this 
disease is idiopathic and clearly existed prior to the 
veteran's military service.  

Although the July 2004 VA examiner noted that because the 
back disability is idiopathic and existed prior to service, 
any permanent changes caused by the disability or any 
development of the disability unequivocally did not occur as 
a result of active duty, the record also contains two private 
medical opinions supporting the veteran's claim and lay 
evidence supporting the proposition that the veteran's back 
disability was not symptomatic prior to service.  Therefore, 
the Board concludes that the evidence does not clearly and 
unmistakably establish that the veteran's back disability was 
not aggravated by active duty.  Accordingly, the presumption 
of soundness has not been rebutted, and the veteran is 
entitled to service connection for back disability.

Pension benefits

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under 38 U.S.C.A. § 1521(a), VA pension benefits shall be 
paid to each veteran of a period of war who meets the service 
requirements of this section (as prescribed in subsection (j) 
of this section) and who is permanently and totally disabled 
from nonservice-connected disability.  The service 
requirements for pension are met if an individual served in 
the active military, naval or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (2004).

Beginning and ending dates of each war period are set forth 
in 38 C.F.R. § 3.2.  The term "period of war" in reference to 
pension entitlement under 38 U.S.C.A. § 1521 includes the 
Vietnam era, from February 28, 1961, to May 7, 1975, 
inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, is 
applicable in all other cases.  38 C.F.R. § 3.2.

The evidence reflects that he served on active duty from July 
31, 1974, to September 3, 1974, which is less than 90 days of 
service.  However, having served during a period of war and 
now having established that he was discharged from service 
due to service-connected back disability, the veteran meets 
the criteria for basic eligibility for pension benefits. 


ORDER

Entitlement to service connection for a back disability is 
granted.

The Board having determined that basic eligibility 
requirements for pension benefits have been met, the appeal 
is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


